Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 are currently pending and the claims filed on 11/17/2022 are acknowledged.  
Election/Restriction
Applicant's election with traverse of Group I, claims 1-24 in the Reply filed on 11/17/2022 is acknowledged.  Although applicant traverses the restriction dated 10/21/2022, there are not any bona fide reasons for the traversal and thus, the requirement is maintained and is therefore made FINAL. 
By way of applicant’s election, claims 25-26 have been withdrawn from further consideration. Therefore, claims 1-24 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The five (5) information disclosure statements (IDS) submitted on 08/06/2021; 11/19/2021; 01/13/2022; 08/04/2022; 09/16/2022 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 is not supported in the specification.

Claim Objections
Claims 3-10 are objected to a minor informality under 37 CFR 1.75. 
Each of claims 3-10 recites “Po”. According to the specification on page 28, lines 1-7, it means “optimal purity”. Thus applicant may amend it to recite “wherein optical purity Po is greater than …” 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A rheological solid composition comprising crystallizing agent of about C13-C17 fatty acid salts and aqueous phase …” Please note that a claim is only limited by positively recited elements which are the fatty acid salts and water. Claim 1 is a “solid composition” but it comprises an aqueous phase, which is liquid. How can it be a solid if it has a liquid aqueous phase? It is not clear how the composition is in solid form.  Clarification is requested. 
Further, claim 1 recites different measuring methods in firmness, thermal stability and liquid expression. However, the conditions for the methods are not provided and limitations from the specification are not imported into the claims. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear and one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function. Where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite. See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003) (holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it). (“[A] patent must be precise enough to afford clear notice of what is claimed, thereby ‘appris[ing] the public of what is still open to them’ ” (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370, 373, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996)) (alterations in original)). Although the Court recognized that “[s]ome modicum of uncertainty” may be tolerated, id. at 2128, the patent and prosecution history must disclose a single known approach or establish that, where multiple known approaches exist, a person having ordinary skill in the art would know which approach to select. See Teva, 789 F.3d at 1341, 1344–45 (holding claim indefinite where molecular weight could be measured three different ways and would yield different results and the patent and prosecution history did not provide guidance as to which measure to use). Particularly this is so where different approaches to measurement are involved. See id. at 1341, 1344–45.
Claim 2 recites as follows, and since claim 2 uses the conjunction “and” in line 2, and the recited salt concentration has to meet all three amounts which is indefinite. Specifically, the scope of “greater than 5.0 wt% does not include less than 5.0 wt% which are included in the other amounts, and accordingly claim 2 is indefinite.  
    PNG
    media_image1.png
    110
    708
    media_image1.png
    Greyscale

Applicant may change “and” in line 2 to “or” so that each limitation is in the alternative. 
 The remaining claims 3-24 are also rejected due to vagueness of base claim 1. 
 


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 and 15-24 are rejected under 35 USC 103 as being obvious over  Kacher et al. (US5340492A, IDS of 08/06/2021).

Applicant claims the below claim 1 filed on 11/17/2022:

    PNG
    media_image2.png
    501
    756
    media_image2.png
    Greyscale

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Determination of the scope and content of the prior art (MPEP 2141.01) and Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
Kacher discloses neutralized crystalline carboxylic acid shaped solid compositions, particularly cleansing bars, cakes, soap bars, synbars and the like (col. 1, lines 11-15 and line 60 – col. 2, line 4) which reads on the claimed solid composition; in embodiments, e.g., each of Examples 23-24 discloses solid bars containing sodium palmitate (=sodium hexadecanoate) which reads on the claimed crystallizing agent of metal salt of about C13 to C17 fatty acid, surfactants, water which reads on the claimed aqueous, NaCl, etc.; and Example 25 discloses solid bars containing lithium myristate which reads on the claimed crystallizing agent of metal salt of about C13 to C17 fatty acid, surfactant, water which reads on the claimed aqueous, etc.     
Please note that claim 1 is only limited to positively recited elements which are the fatty acid salts and aqueous phase and thus, when the prior art discloses solid composition having those components, it must have the claimed rheological properties measured under the recited test methods. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. See MPEP 2112.01(I). Therefore, the prior art composition must also have the same firmness, thermal stability, liquid expression, optical purity (Po) as claimed (instant claims 1, 3-13 and 19-24).  Although Kacher does not expressly teach sodium myristate of claim 13, it would be obvious variation from C13-C17 fatty acid sodium salt. 
Kacher further discloses some bars comprise more than 5% to 50% fibrous sodium fatty acid soap which overlaps the ranges of greater than 5%, about 0.01 to about 10%, about 0.1 to about 7%, and about 1% to about 5% (instant claims 2 and 15-17).  Although Kacher does not expressly teach about 2 to about 4%, it would be optimizable depending on the intended purpose and effects from the standpoint of the ordinary artisan (instant claim 18). 
In summary, Kacher teaches solid composition such as cleansing bar, soap comprising overlapping amount of crystallizing agent metal salt of about C13-C17 fatty acid in aqueous phase, and thus, rheological properties thereof would be implicit.   
In light of the foregoing, instant claims 1-13 and 15-24 are obvious over Kacher. 

Claim 14 is rejected under 35 USC 103 as being obvious over  Kacher et al. (US5340492A, IDS of 08/06/2021) in view of Sakaguchi et al. (US2002/0160088A1).
However, Kacher does not expressly teach species of sodium salt of instant claim 14. The deficiency is cured by Sakaguchi. 
Sakaguchi teaches preparation of crystal substance by making a metal aliphatic carboxylate in pure water, stirring, and gradually cooling the resulting solution (abstract); and sodium aliphatic carboxylate for soap includes sodium tridecanoate, pentadecanoate, and sodium heptadecanoate ([0068]-[0069]). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace e.g., sodium palmitate of Kacher in the soap with sodium tridecanoate, sodium pentadecanoate, and sodium heptadecanoate of Sakaguchi as a matter of choice or design because such replacement would have yielded no more than the predictable result of crystal substance.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending application No. 17/225146 filed on 11/21/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that the instant claim requires crystallizing agent being a salt of fatty acid having about 13-abour 17 carbon atoms and the copending ‘146 claim require crystallizing agent being a salt of fatty acid having about 12-abour 20 carbon atoms but the instant claim carbon range is within the copending ‘146 range. And, copending ‘146 further requires oral care adjunct ingredient and suspension agent and but the instant claims require “comprising” which does not exclude introduction of those oral care adjunct ingredient and suspension agent. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘146 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending application No. 17/225148. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that the instant claim requires crystallizing agent being a salt of fatty acid having about 13-abour 17 carbon atoms and the copending ‘148 claim require crystallizing agent being a salt of fatty acid having about 13-abour 20 carbon atoms but the instant claim carbon range is within the copending ‘148 range. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘148 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of copending application No. 17/225151 filed on 10/26/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that the instant claim requires crystallizing agent being a salt of fatty acid having about 13-abour 17 carbon atoms and the copending ‘151 claim require crystallizing agent being a salt of fatty acid having about 13-abour 20 carbon atoms but the instant claim carbon range is within the copending ‘151 range. And, copending ‘151 further requires insoluble active agent and but the instant claims require “comprising” which does not exclude introduction of active agent. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘151 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 8-15 of copending application No. 17/225153 filed on 11/17/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that the instant claim requires crystallizing agent being a salt of fatty acid having about 13-abour 17 carbon atoms and the copending ‘153 claim require crystallizing agent being a salt of fatty acid having about 13-abour 20 carbon atoms but the instant claim carbon range is within the copending ‘153 range. And, copending ‘153 further requires insoluble active agent and suspension agent and but the instant claims require “comprising” which does not exclude introduction of those insoluble active agent and suspension agent. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘153 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-19 of copending application No. 17/485906 filed on 09/27/2021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that copending ‘906 further requires substrate having a first surface and second surface opposed thereto, but the instant claims require “comprising” which does not exclude introduction of the said substrate depending on certain intended use. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘906 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application No. 17/962763 filed on 10/10/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require crystallizing agent and aqueous  phase and rheological properties. The difference between the two applications is that the instant claim requires crystallizing agent being a salt of fatty acid and the copending ‘763 claim require specific crystallizing agent species and thus the instant crystallizing agent reads on the species of copending ‘763 claims. And, copending ‘763 further requires oral care adjunct ingredient and suspension agent and but the instant claims require “comprising” which does not exclude introduction of those oral care adjunct ingredient and suspension agent. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘763 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613